Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2465
                       Lower Tribunal No. 13-21158
                          ________________


                       Miguel Rodriguez, et al.,
                                 Appellants,

                                     vs.

                         U. S. Bank, N.A., etc.,
                                  Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

      Pomeranz & Associates, P.A., and Mark L. Pomeranz (Hallandale), for
appellants.

      Troutman Pepper Hamilton Sanders LLP, and Albert A. Zakarian
(Atlanta, GA), for appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.